UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4411


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE LONNIE BAINES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00255-NCT-2)


Submitted:   December 10, 2014            Decided:   January 27, 2015


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sarah Jessica Farber, FARBER LAW FIRM, Raleigh, North Carolina,
for Appellant. Kyle David Pousson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine Lonnie Baines pled guilty pursuant to a plea

agreement to conspiracy to interfere with commerce by robbery,

in violation of 18 U.S.C. § 1951(a) (2012), and possession of

firearms   in     furtherance         of    a     crime      of     violence         and   a   drug

trafficking        crime,        in        violation           of        18     U.S.C.         §§ 2,

924(c)(1)(A)(i) (2012).               The district court calculated Baines’

Guidelines       range      at        262       to     327        months’        imprisonment,

U.S. Sentencing Guidelines Manual (2013), and sentenced Baines

to a total prison term of 262 months’ imprisonment.

            On    appeal,        counsel         has    filed       a    brief       pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but raising as an issue

for review whether the district court abused its discretion in

imposing sentence.          Baines has filed a pro se supplemental brief

in which he challenges the district court’s calculation of his

Guidelines       range    and     the       effectiveness               of    trial    counsel’s

assistance.         The      Government              declined           to    file     a   brief.

We affirm.

            We review Baines’ sentence for reasonableness “under a

deferential       abuse-of-discretion                standard.”               Gall    v.    United

States,    552 U.S. 38,     41,       51       (2007).        This       review      entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                        Id. at 51.              In determining

                                                 2
procedural       reasonableness,       we     consider       whether       the    district

court    properly    calculated      the      defendant’s         advisory       Guidelines

range,     gave    the     parties     an        opportunity       to    argue     for   an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                         Id. at 49–51.

            If     the   sentence      is    free    of   “significant           procedural

error,” we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                          Id. at 51.      If

the     sentence    is     within    or      below     the     properly          calculated

Guidelines    range,      we   apply    a     presumption         on    appeal    that   the

sentence     is     substantively           reasonable.            United    States       v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421    (2014).       Such      a   presumption       is   rebutted         only    if    the

defendant shows “that the sentence is unreasonable when measured

against the 18 U.S.C. § 3553(a) factors.”                    Id.

            In this case, the district court correctly calculated

and    considered    the    advisory        Guidelines       range,      heard     argument

from    counsel,    and     heard    allocution       from     Baines.           The   court

explained that the within-Guidelines sentence was warranted in

light of the nature and circumstances of Baines’ offense conduct

and his history and characteristics.                      18 U.S.C. § 3553(a)(1).

We reject as without merit counsel’s argument that the 262-month

sentence     is    substantively       unreasonable          in    light     of    Baines’

                                             3
personal,     health,       and       offense       circumstances       and      the       district

court’s alleged failure to afford “enough weight” to the role

Government agents played in Baines’ offense conduct because it

essentially asks this court to substitute its judgment for that

of the district court.                 While this court may have weighed the

§ 3553(a) factors differently had it imposed sentence in the

first instance, we defer to the district court’s decision that a

262-month      sentence          achieved       the    purposes        of     sentencing           in

Baines’      case.         See    Gall, 552 U.S.    at   51    (explaining            that

appellate      courts       “must      give     due     deference       to       the       district

court’s      decision       that       the    § 3553(a)       factors,           on    a    whole,

justify” the sentence imposed); United States v. Rivera-Santana,

668 F.3d 95, 105 (4th Cir. 2012) (stating it was within district

court’s      discretion          to    accord        more     weight        to    a    host        of

aggravating        factors       in    defendant’s       case     and    decide        that     the

sentence imposed would serve the § 3553 factors on the whole).

In   light    of     the    “extremely         broad”       discretion       afforded         to    a

district court in determining the weight to be given each of the

§ 3553(a)      factors       in       imposing        sentence,        United         States       v.

Jeffery, 631 F.3d 669, 679 (4th Cir. 2011), Baines fails to

overcome      the     presumption            that     his    Guidelines          sentence          is

substantively reasonable.

              In his pro se supplemental brief, Baines also claims

that   trial       counsel       rendered       ineffective        assistance.               After

                                                4
review      of    the   record,     we    find     this   claim    inappropriate       for

resolution         on   direct    appeal.         Because    the    record      does   not

conclusively establish ineffectiveness of counsel, Baines must

assert such a claim, if at all, in a motion pursuant to 28 U.S.C

§ 2255 (2012).          United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th Cir. 2010).

                 Finally, in accordance with Anders, we have reviewed

the remainder of the record in this case and have found no

meritorious issues for appeal.                   We therefore affirm the district

court’s       judgment.        This      court    requires      that    counsel    inform

Baines, in writing, of the right to petition the Supreme Court

of the United States for further review.                          If Baines requests

that    a    petition     be     filed,    but    counsel    believes      that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                             Counsel’s motion

must state that a copy thereof was served on Baines.

                 We dispense with oral argument because the facts and

legal       contentions     are    adequately       presented      in    the   materials

before      this    court   and    argument       would   not     aid   the    decisional

process.

                                                                                  AFFIRMED




                                             5